Court of Appeals for the
                     First District of Texas at Houston


                    ORDER REGARDING MOTION FOR REHEARING

Appellate case name:   Christopher Rios v. The State of Texas

Appellate case number: 01-11-00082-CR

Trial court case number:     1547542

Trial court:                 County Criminal Court at Law No. 14  of  Harris
                       County, Texas

      We withdraw our March 29, 2012 order denying  Appellant's  motion  for
rehearing. Appellant's motion for rehearing remains pending.

      It is so ORDERED.

Judge's signature: /s/ Harvey Brown
               Acting for the Court


               Panel consists of Chief Justice Radack  and  Justices  Sharp
               and Brown.


Date:            4/30/12

-----------------------
[pic]